Exhibit 10.55

 

AMYLIN PHARMACEUTICALS, INC.

 

 

AND

 

 

ELI LILLY AND COMPANY

 

 

SECURITY AGREEMENT

 

 

JUNE 30, 2003

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Section 1.

 

Definitions

 

 

 

Section 2.

 

Security Interest

 

 

 

2.1

 

Grant

 

 

 

2.2

 

Events of Default/Remedies

 

 

 

Section 3.

 

Representations and Warranties; Covenants

 

 

 

3.1

 

The Collateral

 

 

 

3.2

 

Perfection

 

 

 

3.3

 

Taxes and Assessments

 

 

 

3.4

 

Performance by Lilly of Amylin’s Agreements

 

 

 

Section 4.

 

Miscellaneous

 

 

 

4.1

 

Application of Sale Proceeds

 

 

 

4.2

 

Statutory Rights

 

 

 

4.3

 

Further Actions

 

 

 

4.4

 

Assignment

 

 

 

4.5

 

Notices

 

 

 

4.6

 

Amendment

 

 

 

4.7

 

Waiver

 

 

 

4.8

 

Counterparts

 

 

 

4.9

 

Titles and Subtitles

 

 

 

4.10

 

Governing Law

 

 

 

4.11

 

Severability

 

i

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

This Security Agreement is made and entered into as of the 30th day of June,
2003 (the “Effective Date”), by and between AMYLIN PHARMACEUTICALS, INC., a
Delaware corporation, having a principal place of business at 9373 Towne Center
Drive, San Diego, California 92121 (“Amylin”), and ELI LILLY AND COMPANY, an
Indiana corporation having a principal place of business at Lilly Corporate
Center, Indianapolis, Indiana 46285 (“Lilly”).  Amylin and Lilly are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

Whereas, Amylin and Lilly have entered into a Collaboration Agreement dated as
of September 19, 2002 (the “Collaboration Agreement”) and a Loan Agreement dated
as of September 19, 2002 (the “Loan Agreement”); and

 

Whereas, pursuant to the terms of the Loan Agreement and to secure the
Obligations (as defined in the Loan Agreement), Amylin has agreed to grant to
Lilly a first priority security interest in all of Amylin’s right, title and
interest in and to the Collateral (as defined below), subject only to Permitted
Liens (as defined in the Loan Agreement) and to the terms and conditions of the
Loan Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein and in the Collaboration Agreement and
the Loan Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto, intending
to be legally bound, do hereby agree as follows:

 

Section 1.              DEFINITIONS

 

Except as otherwise specified in this Agreement, all capitalized terms used
herein shall have the meanings assigned to them in the Loan Agreement or the
Collaboration Agreement.

 

“Agreement” means this Security Agreement, as the same may from time to time be
amended, restated, modified or supplemented, and shall refer to this Agreement
as the same may be in effect at the time such reference becomes operative.

 

“Collateral” means all right, title and interest of Amylin in, to and under the
Amylin Rights and all other personal property of Amylin, other than Excluded
Intellectual Property, now owned and existing or hereafter acquired or arising,
and wherever located including, without limitation, the following described
property of Amylin (each capitalized term used in this definition shall have in
this definition and in this Agreement the meaning given to it by the UCC):
Accounts, General Intangibles, Chattel Paper, Commercial Tort Claims, Documents,
Instruments, Investment Property, letters of credit and Letter-Of-Credit Rights,
Equipment, Inventory, Goods, Software, all cash, and Deposit Accounts and all
demand, time, savings, passbook and like accounts maintained by Amylin with any
bank, savings and loan association, credit union or like organization, all books
and records (including, without limitation, customer lists, credit files,
computer programs, printouts and other computer materials and records) of

 

1

--------------------------------------------------------------------------------


 

Amylin pertaining to any of the foregoing personal property, and all Products of
and Accessions to each and all of the foregoing and all Proceeds of all and each
of the foregoing.

 

“Excluded Intellectual Property” means all Intellectual Property of Amylin other
than the Amylin Rights.

 

“Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all rights arising under or in connection with all Patents and Patent
disclosures, (b) all trademarks, service marks, trade dress, logos, slogans,
trade names and corporate names, together with all translations, adaptations,
derivations and combinations thereof (including all goodwill associated
therewith), and all applications, registrations and renewals in connection
therewith, (c) all copyrightable works, all copyrights and all applications,
registrations and renewals in connection therewith, (d) all trade secrets and
confidential business information (including, without limitation, ideas,
research, know-how, techniques, methods, data, clinical and regulatory
strategies, customer lists, and business and marketing plans and proposals),
(e)  all computer software (including data and related documentation), and
(f) all copies and tangible embodiments thereof (in whatever form or medium).

 

“Patent” or “Patents” means (a) patents and patent applications (including
provisional applications and applications for certificates of invention);
(b) any patents issuing from such patent applications (including certificates of
invention); (c) all patents and patent applications based on, corresponding to,
or claiming the priority date(s) of any of the foregoing; (d) any reissues,
substitutions, confirmations, registrations, validations, re-examinations,
additions, continuations, continued prosecution applications,
continuations-in-part, or divisions of or to any of the foregoing; and (e) term
extensions, supplementary protection certificates and other governmental action
which provide exclusive rights to a product beyond the original patent
expiration date.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York (NY-UCC §9-101 et seq.); provided, however,
in the event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of Lilly’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

 

Section 2.              SECURITY INTEREST

 


2.1          GRANT.  TO SECURE THE PROMPT AND COMPLETE PAYMENT, OBSERVANCE AND
PERFORMANCE OF THE OBLIGATIONS, AMYLIN HEREBY GRANTS TO LILLY A FIRST AND PRIOR
SECURITY INTEREST IN ALL OF AMYLIN’S RIGHT, TITLE AND INTEREST IN AND TO THE
COLLATERAL, SUBJECT ONLY TO PERMITTED LIENS AND TO THE TERMS AND CONDITIONS OF
THE LOAN AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


2.2          EVENTS OF DEFAULT/REMEDIES.  TIME IS OF THE ESSENCE WITH RESPECT TO
THIS AGREEMENT.  UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT OR AT ANY TIME
THEREAFTER WHILE SUCH EVENT OF DEFAULT IS CONTINUING:

 


(A)           ACCELERATION.  LILLY SHALL BE ENTITLED TO DECLARE ALL OF THE
OBLIGATIONS TO BE DUE AND PAYABLE IMMEDIATELY, WHEREUPON THE OBLIGATIONS SHALL
BECOME DUE AND PAYABLE IMMEDIATELY, WITHOUT PRESENTATION, DEMAND, PROTEST,
NOTICE OF PROTEST OR OTHER NOTICE OF DISHONOR OF ANY KIND, ALL OF WHICH ARE
HEREBY EXPRESSLY WAIVED.

 


(B)           REMEDIES UNDER UCC.  LILLY SHALL HAVE ALL OF THE REMEDIES OF A
SECURED PARTY UNDER THE UCC AND AS OTHERWISE PROVIDED BY APPLICABLE LAW,
INCLUDING, BUT NOT LIMITED TO, THE FOLLOWING:

 

(I)                                    LILLY MAY EXERCISE ANY ONE OR MORE OF ITS
RIGHTS UNDER ANY OF THE LOAN DOCUMENTS IN SATISFACTION OF ALL OR PART OF THE
OBLIGATIONS.

 

(II)                                LILLY MAY TAKE POSSESSION OF THE
COLLATERAL.  FOR PURPOSES OF TAKING POSSESSION, LILLY MAY ENTER UPON ANY
PREMISES ON WHICH THE COLLATERAL MAY BE SITUATED WITHOUT LEGAL PROCESS AND
REMOVE THE COLLATERAL.  AMYLIN RELEASES LILLY FROM ANY CLAIMS ARISING FROM SUCH
REMOVAL AND SHALL HOLD LILLY HARMLESS FROM ANY LIABILITY RESULTING THEREFROM. 
LILLY MAY REQUIRE AMYLIN TO ASSEMBLE THE COLLATERAL AND MAKE IT AVAILABLE AT A
PLACE TO BE DESIGNATED BY LILLY WHICH IS REASONABLY CONVENIENT TO THE PARTIES.

 

(III)                            UNLESS THE COLLATERAL THREATENS TO DECLINE
SPEEDILY IN VALUE OR IS OF A TYPE CUSTOMARILY SOLD ON A RECOGNIZED MARKET, LILLY
SHALL GIVE AMYLIN AT LEAST TEN (10) DAYS’ PRIOR WRITTEN NOTICE OF THE TIME AND
PLACE OF ANY PUBLIC SALE THEREOF OR OF THE TIME AFTER WHICH ANY PRIVATE SALE OR
ANY OTHER INTENDED DISPOSITION THEREOF IS TO BE MADE.  UPON ANY SUCH SALE, LILLY
SHALL HAVE THE RIGHT TO DELIVER, ASSIGN AND TRANSFER TO THE PURCHASER THEREOF
THE COLLATERAL SO SOLD.  EACH PURCHASER AT ANY SUCH SALE SHALL HOLD THE
COLLATERAL SO SOLD TO IT ABSOLUTELY AND FREE FROM ANY CLAIM OR RIGHT OF
WHATSOEVER KIND, INCLUDING ANY EQUITY OR RIGHT OF REDEMPTION OF AMYLIN WHICH MAY
BE WAIVED, AND AMYLIN, TO THE EXTENT PERMITTED BY LAW, HEREBY SPECIFICALLY
WAIVES ALL RIGHTS OF REDEMPTION, STAY OR APPRAISAL WHICH IT HAS OR MAY HAVE
UNDER ANY LAW NOW EXISTING OR HEREAFTER ADOPTED.

 

(IV)                               THE NOTICE (IF ANY) OF A SALE UNDER
SECTION 2.2(B)(III) ABOVE SHALL INCLUDE THE INFORMATION SET FORTH IN
SECTION 9-613(A) OF THE UCC, INCLUDING (A) A DESCRIPTION OF THE DEBTOR AND THE
SECURED PARTY, (B) A DESCRIPTION OF THE COLLATERAL THAT IS THE SUBJECT OF THE
INTENDED DISPOSITION, (C) A STATEMENT OF THE METHOD OF INTENDED DISPOSITION,
(D) A STATEMENT THAT THE DEBTOR IS ENTITLED TO AN ACCOUNTING OF THE UNPAID
INDEBTEDNESS AND STATES THE CHARGE, IF ANY, FOR AN ACCOUNTING, AND (E) A
STATEMENT OF THE TIME AND PLACE OF A PUBLIC DISPOSITION OR THE TIME AFTER WHICH
ANY OTHER DISPOSITION IS TO BE MADE.  AMYLIN AGREES THAT SUCH NOTICE CONSTITUTES
“REASONABLE

 

3

--------------------------------------------------------------------------------


 

AUTHENTICATED NOTIFICATION OF DISPOSITION” WITHIN THE MEANING OF SECTION 9-611
OF THE UCC.

 

(V)                                   ANY SUCH PUBLIC SALE SHALL BE HELD AT SUCH
TIME OR TIMES WITHIN ORDINARY BUSINESS HOURS AND AT SUCH PLACE OR PLACES AS
LILLY MAY FIX IN THE NOTICE OF SUCH SALE.  AT ANY SUCH SALE THE COLLATERAL MAY
BE SOLD IN ONE LOT AS AN ENTIRETY OR IN SEPARATE PARCELS, AS LILLY MAY
DETERMINE.  LILLY SHALL NOT BE OBLIGATED TO MAKE ANY SUCH SALE PURSUANT TO ANY
SUCH NOTICE.  LILLY MAY, WITHOUT NOTICE OR PUBLICATION, ADJOURN ANY PUBLIC OR
PRIVATE SALE OR CAUSE THE SAME TO BE ADJOURNED FROM TIME TO TIME BY ANNOUNCEMENT
AT THE TIME AND PLACE FIXED FOR THE SALE, AND SUCH SALE MAY BE MADE AT ANY TIME
OR PLACE TO WHICH THE SAME MAY BE SO ADJOURNED.

 

(VI)                               IN CASE OF ANY SALE OF ALL OR ANY PART OF THE
COLLATERAL ON CREDIT OR FOR FUTURE DELIVERY, THE COLLATERAL SO SOLD MAY BE
RETAINED BY LILLY UNTIL THE SELLING PRICE IS PAID BY THE PURCHASER THEREOF, BUT
LILLY SHALL NOT INCUR ANY LIABILITY IN CASE OF THE FAILURE OF SUCH PURCHASER TO
TAKE UP AND PAY FOR THE COLLATERAL SO SOLD AND, IN CASE OF ANY SUCH FAILURE,
SUCH COLLATERAL MAY AGAIN BE SOLD UPON LIKE NOTICE.

 

(VII)                           LILLY, INSTEAD OF EXERCISING THE POWER OF SALE
HEREIN CONFERRED UPON IT, MAY PROCEED BY A SUIT OR SUITS AT LAW OR IN EQUITY TO
FORECLOSE ITS SECURITY INTEREST AND SELL THE COLLATERAL, OR ANY PORTION THEREOF,
UNDER A JUDGMENT OR DECREE OF A COURT OR COURTS OF COMPETENT JURISDICTION.  THE
EXPENSES OF RETAKING, HOLDING, PREPARING FOR SALE, SELLING AND THE LIKE, AND
REASONABLE ATTORNEYS’ FEES AND EXPENSES INCURRED BY LILLY, MAY BE PAID FROM THE
PROCEEDS OF THE DISPOSITION.  LILLY MAY OBTAIN THE APPOINTMENT OF A RECEIVER
RESPECTING THE COLLATERAL UPON SUCH NOTICE AS MAY BE REQUIRED BY APPLICABLE LAW
AND WITHOUT NOTICE IF PERMITTED BY SUCH LAW, AND MAY OBTAIN IMMEDIATE POSSESSION
THEREOF IN REPLEVIN.

 

(VIII)                       ALL REMEDIES OF LILLY SHALL BE CUMULATIVE TO THE
FULL EXTENT PROVIDED BY LAW.  PURSUIT BY LILLY OF CERTAIN JUDICIAL OR OTHER
REMEDIES SHALL NOT ABATE NOR BAR RESORT TO OTHER REMEDIES WITH RESPECT TO THE
COLLATERAL, AND PURSUIT OF CERTAIN REMEDIES WITH RESPECT TO ALL OR SOME OF THE
COLLATERAL SHALL NOT BAR OTHER REMEDIES WITH RESPECT TO THE OBLIGATIONS OR TO
OTHER PORTIONS OF THE COLLATERAL.  LILLY MAY EXERCISE ITS RIGHTS TO THE
COLLATERAL WITHOUT RESORTING OR REGARD TO OTHER COLLATERAL OR SOURCES OF
SECURITY OR REIMBURSEMENT FOR THE OBLIGATIONS.

 

Section 3.              REPRESENTATIONS AND WARRANTIES; COVENANTS

 

Amylin hereby represents and warrants to, and agrees with, Lilly as follows:

 


3.1          THE COLLATERAL.

 


(A)           TITLE.  AMYLIN OWNS, OR HOLDS VALID AND ENFORCEABLE RIGHTS WITH
RESPECT TO, ALL OF THE COLLATERAL, FREE OF ALL SECURITY INTERESTS, LIENS OR
ENCUMBRANCES OTHER THAN THOSE ARISING

 

4

--------------------------------------------------------------------------------


 

under the Loan Documents and Permitted Liens.  Amylin has the right to subject
the Collateral to the security interest granted by this Agreement.  Except with
respect to Permitted Liens, no financing statement or similar document or
instrument covering all or any part of the Collateral is on file or of record in
any jurisdiction in which such filing or recording would be effective to perfect
a lien or security interest with respect to such Collateral.  Amylin shall not,
except to the extent expressly permitted by this Agreement, the Collaboration
Agreement or the Loan Agreement, grant to any third party any license of, or
Lien on, any of the Collateral without Lilly’s prior written consent. 
Notwithstanding any other provisions of this Agreement, however, so long as an
Event of Default shall not have occurred and be continuing, in no event shall
Amylin be in any way restricted or limited from (a) the sale of Inventory in the
ordinary course of business, (b) the granting of licenses to any and all
Intellectual Property of Amylin, including without limitation the Amylin Rights,
that are not inconsistent with the licenses granted by Amylin pursuant to the
Collaboration Agreement, (c) the disposal of worn-out or obsolete Equipment, (d)
transfers of Collateral (other than Amylin Rights) in the ordinary course of its
business or for fair market value as determined by Amylin in its good faith
business judgment, and (e) taking any other action useful or necessary to
facilitate third party services to Amylin or Amylin’s business partners in the
ordinary course of business, other than any action resulting in a license of, or
Lien on, any Amylin Rights unless permitted by the Collaboration Agreement.

 


(B)           RECORDS.  UNLESS LILLY OTHERWISE CONSENTS, AMYLIN WILL MAINTAIN
ITS BUSINESS RECORDS RELATING TO OR EVIDENCING ANY OF THE COLLATERAL AT ITS
PRINCIPAL PLACE OF BUSINESS IDENTIFIED IN THE OPENING PARAGRAPH OF THIS
AGREEMENT, AS AMYLIN MAY UPDATE FROM TIME TO TIME BY DELIVERY OF NOTICE TO
LILLY.

 


(C)           CORPORATE IDENTITY.  DURING THE SIX (6) YEARS PRECEDING THE DATE
OF THIS AGREEMENT, AMYLIN HAS NOT BEEN KNOWN AS OR USED ANY CORPORATE,
FICTITIOUS OR ASSUMED NAME OTHER THAN “AMYLIN PHARMACEUTICALS, INC.,” AND HAS
NOT ACQUIRED ANY OPERATING BUSINESS DIVISION OR ENTITY.  AMYLIN WILL PROVIDE
LILLY AT LEAST THIRTY (30) DAYS’ WRITTEN NOTICE PRIOR TO ANY CHANGE IN (I) THE
LOCATION OF ITS PRINCIPAL OFFICE, (II) THE LOCATION OF ANY OF THE COLLATERAL (IF
SUCH CHANGE WOULD CAUSE LILLY’S SECURITY INTEREST TO LAPSE OR CEASE TO BE
PERFECTED (EITHER IMMEDIATELY OR UPON THE MOVEMENT THEREOF OR AFTER THE PASSAGE
OF TIME), EXCEPT FOR CHANGES IN LOCATION IN THE ORDINARY COURSE OF BUSINESS DUE
TO THE POSSESSION OF SUCH COLLATERAL BY A THIRD PARTY SERVICE PROVIDER TO AMYLIN
OR TO AMYLIN’S BUSINESS PARTNERS), OR (III) AMYLIN’S CORPORATE NAME.

 


(D)           NO SUBSIDIARIES.  EXCEPT AS DISCLOSED IN AMYLIN’S SEC FILINGS,
AMYLIN DOES NOT HAVE ANY AFFILIATE THAT IT “CONTROLS” WITHIN THE MEANING OF THE
DEFINITION OF AFFILIATE INCLUDED IN THE COLLABORATION AGREEMENT.

 


3.2          PERFECTION.  AMYLIN WILL, FROM TIME TO TIME, AT ITS EXPENSE,
EXECUTE, DELIVER, FILE AND RECORD ANY STATEMENT, ASSIGNMENT, INSTRUMENT,
DOCUMENT, AGREEMENT OR OTHER PAPER, AND TAKE ANY OTHER ACTION, THAT MAY BE
NECESSARY OR THAT LILLY MAY REASONABLY REQUEST IN ORDER TO CREATE, PRESERVE,
PERFECT, CONFIRM, VALIDATE, OR PROTECT THE SECURITY INTERESTS GRANTED OR CREATED
PURSUANT TO THIS AGREEMENT OR TO ENABLE LILLY TO OBTAIN THE FULL BENEFITS OF
THIS AGREEMENT, OR TO ENABLE LILLY TO EXERCISE AND ENFORCE ANY OF ITS RIGHTS,
POWERS AND REMEDIES HEREUNDER WITH RESPECT TO ANY OF THE COLLATERAL.  TO THE
EXTENT PERMITTED BY LAW, AMYLIN HEREBY AUTHORIZES LILLY TO EXECUTE AND FILE
FINANCING STATEMENTS AND CONTINUATION STATEMENTS WITHOUT AMYLIN’S SIGNATURE
APPEARING THEREON.  AMYLIN AGREES THAT A CARBON, PHOTOGRAPHIC, PHOTOSTATIC OR
OTHER REPRODUCTION OF THIS

 

5

--------------------------------------------------------------------------------


 

Agreement or of a financing statement is sufficient as a financing statement. 
To the fullest extent permitted by law, Amylin authorizes Lilly and grants to
Lilly a power of attorney (which is coupled with an interest and is irrevocable)
to sign on Amylin’s behalf and file financing statements, continuation
statements, applications for certificates of title, notices, affidavits, and
other documents and amendments thereto that Lilly reasonably deems necessary or
desirable for the purpose of perfecting, protecting, and preserving the lien and
security interest of Lilly in the Collateral.  Lilly agrees to provide Amylin
with a carbon, photographic or photostatic copy of any financing or continuation
statement or other document concerning the Collateral filed by Lilly without
Amylin’s signature or signed by Lilly pursuant to the power of attorney granted
herein.  Amylin shall pay the reasonable costs, fees and expenses of, or
incidental to, the perfection, protection and preservation of Lilly’s lien and
security interest in the Collateral, including without limitation any recording
or filing fees, recording taxes, stamp taxes, and certificate of title
application fees incurred in connection with the filing or recording of all
financing and continuation statements and other documents concerning the
Collateral.

 


3.3          TAXES AND ASSESSMENTS.  AMYLIN WILL PAY PROMPTLY WHEN DUE ALL
TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES UPON OR AGAINST THE COLLATERAL, IN
EACH CASE BEFORE THE SAME BECOME DELINQUENT AND BEFORE PENALTIES ACCRUE THEREON,
UNLESS AND TO THE EXTENT THAT THE SAME ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND FOR WHICH AMYLIN HAS ESTABLISHED ADEQUATE RESERVES. 
AMYLIN SHALL GIVE WRITTEN NOTICE TO LILLY OF ALL CIRCUMSTANCES ADVERSELY
AFFECTING THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, THE CREATION OR
ASSERTION OF ANY LIEN OR SECURITY INTEREST AGAINST ANY OF THE COLLATERAL THAT IS
NOT A PERMITTED LIEN.

 


3.4          PERFORMANCE BY LILLY OF AMYLIN’S AGREEMENTS.  LILLY MAY, BUT SHALL
HAVE NO DUTY TO, PERFORM ANY AGREEMENT OF AMYLIN HEREUNDER WHICH AMYLIN SHALL
HAVE FAILED TO PERFORM, AND AMYLIN WILL FORTHWITH REIMBURSE LILLY FOR ANY
PAYMENT MADE OR ANY EXPENSE INCURRED BY LILLY IN CONNECTION WITH SUCH
PERFORMANCE.  SUCH PAYMENTS AND EXPENSES SHALL CONSTITUTE A PART OF THE
OBLIGATIONS AND SHALL BEAR INTEREST AT THE RATE OF FOURTEEN PERCENT (14%) PER
ANNUM.

 

Section 4.              MISCELLANEOUS

 


4.1          APPLICATION OF SALE PROCEEDS.  AMYLIN SHALL PAY TO LILLY ON DEMAND
ANY AND ALL EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED OR PAID BY
LILLY IN ENFORCING ITS RIGHTS UPON OR UNDER THE OBLIGATIONS OR COLLATERAL. 
AFTER DEDUCTING ALL OF SAID EXPENSES, THE RESIDUE OF ANY PROCEEDS OF COLLECTION
OR SALE OF COLLATERAL SHALL BE APPLIED TO THE PAYMENT OF THE OBLIGATIONS AS
LILLY MAY DETERMINE, AND AMYLIN SHALL REMAIN FULLY LIABLE FOR ANY DEFICIENCY.

 


4.2          STATUTORY RIGHTS.  SHOULD APPLICABLE LAW CONFER ANY RIGHTS OR
IMPOSE ANY DUTIES INCONSISTENT WITH OR IN ADDITION TO ANY OF THE PROVISIONS OF
THIS AGREEMENT, THE AFFECTED PROVISIONS OF THIS AGREEMENT SHALL BE CONSIDERED
AMENDED TO CONFORM TO SUCH LAW, BUT ALL OTHER PROVISIONS HEREOF SHALL REMAIN IN
FULL FORCE AND EFFECT WITHOUT MODIFICATION.

 


4.3          FURTHER ACTIONS.  EACH PARTY AGREES, SUBSEQUENT TO THE EXECUTION
AND DELIVERY OF THIS AGREEMENT AND WITHOUT ANY ADDITIONAL CONSIDERATION, TO
EXECUTE, ACKNOWLEDGE AND DELIVER SUCH FURTHER DOCUMENTS AND INSTRUMENTS, AND TO
DO ALL SUCH OTHER ACTS, AS MAY BE NECESSARY OR APPROPRIATE IN ORDER TO CARRY OUT
THE PURPOSES AND INTENT OF THIS AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


4.4          ASSIGNMENT.  THIS AGREEMENT WILL INURE TO THE BENEFIT AND BE
BINDING UPON EACH PARTY, ITS SUCCESSORS AND ASSIGNS.  THE AGREEMENT MAY NOT BE
ASSIGNED OR OTHERWISE TRANSFERRED, NOR, EXCEPT AS EXPRESSLY PROVIDED HEREUNDER,
MAY ANY RIGHT OR OBLIGATION HEREUNDER BE ASSIGNED OR TRANSFERRED BY EITHER PARTY
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY; PROVIDED, HOWEVER, THAT
EITHER PARTY MAY, WITHOUT SUCH CONSENT, ASSIGN THIS AGREEMENT AND ITS RIGHTS AND
OBLIGATIONS HEREUNDER TO AN AFFILIATE OR IN CONNECTION WITH THE TRANSFER OR SALE
OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS OR BUSINESS TO WHICH THIS AGREEMENT
RELATES, OR IN THE EVENT OF ITS MERGER OR CONSOLIDATION OR CHANGE IN CONTROL OR
SIMILAR TRANSACTION.  THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS AND
PERMITTED ASSIGNS OF THE PARTIES.  ANY ATTEMPTED ASSIGNMENT NOT IN ACCORDANCE
WITH THIS SECTION WILL BE VOID.

 


4.5          NOTICES.  ALL NOTICES WHICH ARE REQUIRED OR PERMITTED HEREUNDER
WILL BE IN WRITING AND SUFFICIENT IF DELIVERED PERSONALLY, SENT BY FACSIMILE OR
EMAIL TO A CURRENT FAX NUMBER OR E-MAIL ADDRESS FOR THE RECIPIENT (AND PROMPTLY
CONFIRMED BY PERSONAL DELIVERY, REGISTERED OR CERTIFIED MAIL OR OVERNIGHT
COURIER), SENT BY NATIONALLY-RECOGNIZED OVERNIGHT COURIER OR SENT BY REGISTERED
OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, ADDRESSED AS
FOLLOWS:

 

if to Amylin, to:

Amylin Pharmaceuticals, Inc.
9373 Towne Centre Drive, Suite 250
San Diego, California  92121
Attention:  Chairman and Chief Executive Officer
Fax No.:  (858)  552-1936
E-Mail:  jcook@amylin.com

 

 

with a copy to:

Attention: General Counsel
Fax No.:  (858) 552-1936
E-Mail:  lrowland@amylin.com

 

 

if to Lilly, to:

Eli Lilly and Company
Lilly Corporate Center
Indianapolis, IN 46285
Attention:  General Counsel

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
will be deemed to have been given when delivered if personally delivered or sent
by facsimile on a business day, on the business day after dispatch if sent by
nationally-recognized overnight courier and on the third business day following
the date of mailing if sent by mail.

 


4.6          AMENDMENT.  NO AMENDMENT, MODIFICATION OR SUPPLEMENT OF ANY
PROVISION OF THIS AGREEMENT SHALL BE VALID OR EFFECTIVE UNLESS MADE IN WRITING
AND SIGNED BY A DULY AUTHORIZED OFFICER OF EACH PARTY.

 


4.7          WAIVER.  THE WAIVER BY EITHER PARTY HERETO OF ANY RIGHT HEREUNDER,
OR THE FAILURE TO PERFORM, OR A BREACH BY THE OTHER PARTY WILL NOT BE DEEMED A
WAIVER OF ANY OTHER RIGHT

 

7

--------------------------------------------------------------------------------


 

hereunder or of any other breach or failure by said other Party whether of a
similar nature or otherwise.

 


4.8          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 


4.9          TITLES AND SUBTITLES.  THE TITLES OF THE SECTIONS AND SUBSECTIONS
OF THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT BE
CONSIDERED IN CONSTRUING THIS AGREEMENT.

 


4.10        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 


4.11        SEVERABILITY.  IN CASE ANY PROVISION OF THIS AGREEMENT SHALL BE
INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Security
Agreement as of the date first written above.

 

 

ELI LILLY AND COMPANY

AMYLIN PHARMACEUTICALS, INC.

 

 

 

 

By:

 

 

By:

 

 

 

 

Printed:

 

 

Printed:

 

 

 

 

Title:

 

 

Title:

 

 

 

9

--------------------------------------------------------------------------------